EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Patrick on 1/12/22.

The application has been amended as follows: 
Claim 1 - last line:
“activation of the alarm.” has been amended to
	--activation of the alarm;
		wherein the displayed notification is indicative of the one or more glycemic excursion events occurring in real time.--


The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, setting an alarm threshold and a frequency of an alarm associated with one or more glycemic excursion events and to cause an alarm to be activated based on the occurrence of the one or more glycemic excursion events at the frequency of the alarm activation associated with the one or more glycemic excursion events while the detected glucose levels exceed the alarm threshold. It is noted that the specifications provide support for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 1/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP #9,730,650 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rush et al. (US 2006/0224141) teaches an on-body analyte monitoring and infusion device with an external receiver unit, wherein communications between the on-body and receiver unit is done via Bluetooth ([0037]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        1/12/22